Sweeney, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits effective March 29,1969 on the ground that he voluntarily left his employment without good cause. The sole question presented on this appeal is whether there is substantial evidence in the record to support the board’s decision. We believe there is. Claimant testified he left his employment because he was not satisfied with the wages or the working conditions, and there is no evidence of any circumstance developing during the course of his six months employment which would have justified his refusal of employment in the first instance. On these facts, we cannot disturb the board’s finding. (Matter of Pabnieri [Catherwood], 33 A D 2d 588; Matter of Sellers [Cather-wood], 13 A D 2d 204.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by Sweeney, J.